

115 S501 : East Rosebud Wild and Scenic Rivers Act
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IC115th CONGRESS1st SessionS. 501IN THE HOUSE OF REPRESENTATIVESDecember 21, 2017Referred to the Committee on Natural ResourcesAN ACTTo amend the Wild and Scenic Rivers Act to designate certain segments of East Rosebud Creek in
			 Carbon County, Montana, as components of the Wild and Scenic Rivers
			 System.
	
 1.Short titleThis Act may be cited as the East Rosebud Wild and Scenic Rivers Act.
		2.Findings; purpose
 (a)FindingsCongress finds that— (1)East Rosebud Creek is cherished by the people of Montana and visitors from across the United States for its clean water, spectacular natural setting, and outstanding recreational opportunities;
 (2)recreational activities, including fishing, hunting, camping, paddling, hiking, rock climbing, and wildlife watching, on East Rosebud Creek and the surrounding land generate millions of dollars annually for the local economy;
 (3)East Rosebud Creek— (A)is a national treasure;
 (B)possesses outstandingly remarkable values; and (C)merits the high level of protection afforded by the Wild and Scenic Rivers Act (16 U.S.C. 1271 et seq.) in order to maintain the benefits provided by the Creek, as described in paragraphs (1) and (2), for future generations to enjoy; and
 (4)designation of select public land segments of East Rosebud Creek under the Wild and Scenic Rivers Act (16 U.S.C. 1271 et seq.) would recognize the importance of maintaining the values of the Creek while preserving public access, respecting private property rights, allowing appropriate maintenance of existing infrastructure, and allowing historical uses of the Creek to continue.
 (b)PurposeThe purpose of this Act is to designate East Rosebud Creek in the State of Montana as a component of the National Wild and Scenic Rivers System to preserve and protect for present and future generations the outstandingly remarkable scenic, recreational, and geologic values of the Creek.
			3.Designation of wild and scenic river segments
 (a)DesignationSection 3(a) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)) is amended by adding at the end the following:
				
 (213)East Rosebud Creek, MontanaThe portions of East Rosebud Creek in the State of Montana, consisting of— (A)the 13-mile segment exclusively on public land within the Custer National Forest from the source in the Absaroka-Beartooth Wilderness downstream to the point at which the Creek enters East Rosebud Lake, including the stream reach between Twin Outlets Lake and Fossil Lake, to be administered by the Secretary of Agriculture as a wild river; and
 (B)the 7-mile segment exclusively on public land within the Custer National Forest from immediately below, but not including, the outlet of East Rosebud Lake downstream to the point at which the Creek enters private property for the first time, to be administered by the Secretary of Agriculture as a recreational river..
			(b)Adjacent management
 (1)In generalNothing in paragraph (213) of section 3(a) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)) (as added by subsection (a)) creates a protective perimeter or buffer zone outside the designated boundary of the river segment designated by that paragraph.
 (2)Outside activitiesThe fact that an otherwise authorized activity or use can be seen or heard within the boundary of the river segment designated by paragraph (213) of section 3(a) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)) (as added by subsection (a)) shall not preclude the activity or use outside the boundary of the river segment.Passed the Senate December 20, 2017.Julie E. Adams,Secretary